


109 HR 6319 IH: Veterans Amputee and Rehabilitation

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6319
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  centers to provide enhanced services to veterans with amputations and
		  prosthetic devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Amputee and Rehabilitation
			 Act of 2006.
		2.Amputation and
			 prosthetic rehabilitation centers in Department of Veterans Affairs
			(a)EstablishmentThe
			 Secretary of Veterans Affairs shall establish in the Veterans Health
			 Administration not less than five centers to provide enhanced rehabilitation
			 services to veterans who have suffered amputations or who are equipped with
			 prosthetic devices. Each such center shall be established at a health-care
			 facility of the Department of Veterans Affairs. Each such center shall be known
			 as an Amputation and Prosthetic Rehabilitation Center.
			(b)PurposesThe
			 purposes of the centers established pursuant to this section are—
				(1)to provide regional clinical facilities of
			 the Department of Veterans Affairs with special expertise in prosthetics,
			 rehabilitation with the use of prosthetics, treatment, and coordination of care
			 for veterans who have suffered an amputation of any functional part of the body
			 due to a service-connected disability;
				(2)to provide
			 state-of-the art prosthetic limb evaluations and fabrications for such
			 veterans; and
				(3)to provide
			 information and supportive services to all facilities of the Department of
			 Veterans Affairs concerning the care and treatment of such veterans who are
			 equipped with a prosthetic device.
				(c)Geographic
			 distributionIn order to
			 establish such centers so as to be accessible to as many veterans as possible
			 in the United States, the Secretary shall establish at least one such center
			 within each of the following geographic services areas of the Veterans Health
			 Administration: Veterans Integrated Service Network 1 (New England), Veterans
			 Integrated Service Network 8 (Florida), Veterans Integrated Service Network 17
			 (Texas), Veterans Integrated Service Network 22 (Southern California), and
			 Veterans Integrated Service Network 23 (Midwest).
			(d)Staff and
			 resourcesThe Secretary shall ensure that each center established
			 pursuant to this section includes the following:
				(1)A
			 modern, well-equipped, and appropriately certified laboratory facility capable
			 of providing state-of-the-art and complex prosthetic devices to all veterans
			 with an amputation due to a service-connected disability.
				(2)Certified and
			 experienced prosthetists, including prosthetists with certifications in new
			 fabrication techniques.
				(3)An
			 accredited Physical Medicine and Rehabilitation service with staff who are
			 well-trained in current prosthetic services and emerging trends for treatment
			 of amputations.
				(4)A
			 modern gait laboratory, permanently located within the center.
				(e)Availability of
			 AppropriationsAmounts appropriated pursuant to this section
			 shall remain available until expended.
			
